Citation Nr: 0834144	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  08-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right middle 
finger disorder.  

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1942 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in August 2008.  A transcript of 
the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a right 
ring finger disability is being remanded and is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

On August 6, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal is requested in 
regard to the issues of entitlement to service connection for 
a dental disorder and entitlement to an initial compensable 
evaluation for a bilateral hearing loss disability.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for a dental disorder and entitlement to an 
initial compensable evaluation for a bilateral hearing loss 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of any appeal will 
be deemed a withdrawal of the Substantive Appeal, as to all 
issues to which the withdrawal applies.  38 C.F.R. § 20.204 
(2007).  The appellant has withdrawn the appeal in regard to 
the issues of entitlement to service connection for a dental 
disorder and for an initial compensable evaluation for a 
bilateral hearing loss disability, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal in regard to those issues 
and the appeal in regard to the issues of entitlement to 
service connection for a dental disorder and for an initial 
compensable evaluation for a bilateral hearing loss 
disability is dismissed.


ORDER

The appeal in regard to the issue of entitlement to service 
connection for a dental disorder is dismissed. 

The appeal in regard to the issue of entitlement to an 
initial compensable evaluation for a bilateral hearing loss 
disability is dismissed.




REMAND

At the hearing before the undersigned, the appellant 
testified that during service in October 1942, he lacerated 
his right middle finger in an aircraft door, that it was 
treated with sutures at the MacDill dispensary, and that he 
has a scar and numbness around the suture sight, particularly 
with cold weather, as well as painful motion of the right 
finger.  Transcript at 3-7 (2008).  

The Board notes that service medical records reflect that in 
October 1942, he was informally transferred from the 
dispensary and evaluated for syncope at the MacDill Station 
Hospital.  Records from the MacDill dispensary in association 
with treatment for a right finger laceration have not been 
associated with the claims file.  The Board notes that, 
records, dated in November 1942 note, "Finger redressed" on 
two occasions.  

On VA examination in September 2007, bony deformities of the 
middle interphalangeal joints of both third fingers were 
noted, and x-ray examination of the right hand showed 
degenerative changes of the radiocarpal joint, loss of the 
articulating cartilage, and bony sclerosis.  The diagnosis 
entered was cold sensitivity of the right third finger.  

In addition, the examiner noted that while service medical 
records referenced that the finger was redressed on two 
occasions, he did not know what the notation of 'finger 
redressed' meant, and thus, concluded that he was unable to 
provide an opinion in regard to whether or not any right 
third finger was related to service, without resorting to 
speculation.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

In this case, the Board finds that further development is 
necessary in order to make a determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all 
treatment records from MacDill 
dispensary/Station Hospital relevant to 
the right middle finger.  Any records 
obtained should be associated with the 
claims file.  

2.  The AOJ should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of any 
identified right middle finger disorder.  
The claims file should be made available 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The 
examiner should respond to the following: 
Is it at least as likely as not (50 
percent or greater likelihood), or is it 
less than likely (less than a 50 percent 
likelihood), that any identified chronic 
right middle finger disorder, to include 
arthritis, had an onset in service or 
within the initial post-service year, or 
whether any identified right middle finger 
was caused by or is etiologically related 
to any in-service disease or injury.  A 
complete rationale should accompany all 
opinions provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


